Title: To Thomas Jefferson from Martha Jefferson Randolph, 19 June 1801
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas


               
                  Edgehill June 19 1801
               
               In an absence of 3 months I blush to think that this is the first time I have written to my Dear Father. it does not arise however as you suppose from want of materials, & still less of inclination, but from a spirit of procrastination which by inducing me to defer allways to the last moment, finally ocasions the total loss of opportunity. my affection, my thoughts are however, perpetually with you, incessantly hovering over you, there is no one scene in your solitary establishment in which they have not visited you. and never with out deeply regretting the unavoidable necessity of your spending so much of your time cut off from that society which alone gives a charm to Life, and which you of all others in the world estimate most highly. however the time is at hand when every thing will be forgotten in a blest reunion of every individual of those we most love once more at Monticello and as the time approaches the spirits of the family proportionally increase. you have suffered a little from the last tremendous hail storm, from the circumstance of 2 of the sky lights being uncover’d. they were totally demolished and I believe it is owing to the accident of the storm’s raging with so much more fury in the valley than on the mountains that you escaped so much better than your neighbours. the damage was immense in Charlottesville & Milton, allmost every window broken in some houses; we also suffered considerably and the more so as we have not been able to replace in either of the above mentioned places the glass, which has occasioned us to the violence of every succeeding rain in a degree that renders the house scarcely tenantable.
               your stockings are at last disposed of, but not to my satisfaction because I am sure they will not be so to yours—Aunt Carr after many ineffectual efforts to put them out acceded at Last to the united and importunate entreaties of Mrs Randolph & Mrs Lilburn Lewis to Let them knit them for you; and Aunt Lewis dining with me a few days after and hearing of the failure of the means upon which I had counted in accomplishing my part of the under taking, insisted in a manner that baffled resistance upon my letting her & her Daughters take them home & do them. it is a disagreable piece of business, but one not to have been fore seen in the first instance and not to be avoided afterwards with out hurting the feelings & perhaps giving offence to those Ladies. inclosed are the samples Fontrice was to have carried, of the cotton one is too fine the other too coarse. a size between the two would answer better than either. the sheeting is also I think rather coarse but not much so. adieu dearest [beloved] Father, the children are all confusing me with messages of various discriptions but the post hour is past and I am afraid my letter will scarcely be in time. believe me with ardent affection yours
               
                  
                     M. Randolph
                  
               
            